Title: Jared Sparks to James Madison, 16 July 1830
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Boston,
                                
                                July 16th. 1830
                            
                         
                        I send you enclosed a copy of the extract contained in the Draft of Washington’s Farewell Address, as first
                            transmitted by him to Hamilton. You will remember my saying to you, that this extract purports to be the Address, which he
                            intended for the public, if he had resigned at the end of his first term. It is doubtless essentially the same as the
                            Sketch you sent him. Perhaps it may have undergone slight alterations. If so, I trust you will favor me with an exact copy of the original.
                        You will also receive herewith a number of the North American Review for January, in which you will find (pp.
                            15-25) some remarks on Mr Jay’s negotiations, which accord exactly with the tenor of M. de Rayneval’s letter to Mr Monroe.
                            The quotations there made are from the original papers, to which I had access in the British office of Foreign Affairs. I
                            have written to Mr Monroe, respecting the copy you allowed me to take, but have not as yet received an answer.
                        Tomorrow I shall set off on a tour of five or six weeks to Quebec, and the classic regions on the Lakes,
                            chiefly with the view of examining minutely the battle grounds and other localities of historical note. With the greatest
                            respect and sincere regards. I have the honor to be, Sir, your much obliged & most obt. servt.
                        
                        
                            
                                Jared Sparks
                            
                        
                     [enclosure] 
                            "The period which will close the appointment with which my fellow citizens have honoured me, being not
                                very distant, and the time actually arrived at which their thoughts must be designating the citizen who is to
                                administer the Executive Government of the United States during the ensuing term, it may be requisite to a more
                                distinct expression of the public voice that I should apprise such of my fellow citizens as may retain their
                                partiality towards me, that I am not to be numbered among those out of whom a choice is to be made.
                        "I beg them to be assured that the Resolution which dictates this intimation has not been taken without
                                the strictest regard to the relation which as a dutiful citizen, I bear to my country; and that in withdrawing that
                                tender of my service which silence in my situation might imply, I am not influenced by the smallest deficiency of zeal
                                for its future interests, or of grateful respect for its past kindness; but by the fullest persuasion that such a step
                                is compatible with both."
                        
                            
                        
                            "The impressions under which I entered on the present arduous trust were explained on the proper
                                occasion. In discharge of this trust, I can only say that I contributed towards the organization and administration of
                                the Government, the best exertions of which a very fallible judgment was capable. For any errors which may have flowed
                                from this source, I feel all the regret which an anxiety for the public good can excite; not without the double
                                consolation however arising from a consciousness of their being involuntary, and an experience of the candor which
                                will interpret them. If there were any circumstances which could give value to my inferior qualifications for the
                                trust, these circumstances must have been temporary. In this light was the undertaking viewed when I ventured upon it.
                                Being moreover still farther advanced into the decline of life, I am every day more sensible that the increasing
                                weight of years, renders the private walks of it in the shade of retirement, as necessary as they will be acceptable
                                to me. May I be allowed to add, that it will be among the highest as well as purest enjoyments that can sweeten the
                                remnant of my days; to partake, in a private station in the midst of my fellow citizens, of that benign influence of
                                good laws under a free Government which has been the ultimate object of all our wishes, and in which I confide as the
                                happy reward of our cares and labours. May I be allowed further to add as a consideration far more important, that an
                                early example of rotation in an office of so high & delicate a nature, may equally accord with the republican
                                spirit of our Constitution, and the ideas of liberty and safety entertained by the people."If a farewell address is to be added at the expiration of the term, the following paragraph may conclude
                                the present)
                        
                            
                        
                            "Under these circumstances a return to my private station according to the purpose with which I quitted
                                it, is the part which duty as well as inclination assigns me. In executing it I shall carry with me every tender
                                recollection which gratitude to my fellow Citizens can awaken; and a sensibility to the permanent happiness of my
                                Country which will render it the object of my unceasing vows and most fervent supplications."(Should no further address be intended, the preceding clause may be omitted and the present address
                                proceed as follows)
                        
                            
                        
                            
                        
                            
                        "In contemplating the moment at which the curtain is to drop for ever on the public scenes of my life, my
                                sensations anticipate and do not permit me to suspend, the deep acknowledgments required by that debt of gratitude
                                which I owe to my beloved country, for the many honors it has conferred on me,– for the distinguished confidence it has
                                reposed in me,– and for the opportunities I have thus enjoyed, of testifying my inviolable attachment by the most
                                steadfast services which my faculties could render. All the returns I have now to make will be in those vows which I
                                shall carry with me to my retirement and to my grave, that Heaven may continue to favour the people of the United
                                States with the choicests tokens of its beneficence; that their union in brotherly affection may be perpetual;– that the
                                free constitution which is the work of their own hands, may be sacredly maintained;– that its administration in every
                                department may be stamped with wisdom and with virtues– and that this character may be ensured to it, by that
                                watchfulness over public servants, and public measures, which on one hand will be necessary to prevent or correct a
                                degeneracy;– and that forbearance, on the other, from unfounded or indiscriminate jealousies, which would deprive the
                                public of the best services, by depriving a conscious integrity of one of the noblest incitements to perform them:–
                                that in fine, the happiness of the people of America, under the auspices of liberty, may be made complete, by so
                                careful, a preservation and so prudent a use of this blessing, as will acquire them the glorious satisfaction of
                                recommending it to the affection, the praise and the adoption of every nation which is yet a stranger to it."And may we not dwell with well grounded hopes on this flattering prospect, when we reflect on the many
                                ties by which the people of America are bound together, and the many proofs they have given of an enlightened
                                judgment and a magnanimous patriotism."We may all be considered as the children of one common Country. We have all been embarked in one common
                                cause. We have all had our share in common sufferings and common successes. The portion of the Earth allotted for the
                                theatre of our fortunes, fulfils our most sanguine desires. All its essential interests are the same, whilst the
                                diversities arising from climate, from soil, and from other local and lesser peculiarities, will naturally form a
                                mutual relation of the parts, that may give the whole a more entire independence, than has any other nation."To confirm these motives to an affectionate and permanent Union and to secure the great objects of it,
                                we have established a common Government, which being free in its principles, being founded in our own choice, being
                                intended as the guardian of our common rights and the patron of our common interests, and wisely containing within
                                itself a provision for its own amendment as experience may point out its errors, seems to promise every thing that can
                                be expected from such an institution; and if supported by wise counsels, by virtuous conduct, and by mutual &
                                friendly allowances, must approach as near to perfection as any human work can aspire, and nearer than any which the
                                annals of mankind have recorded."With these wishes & hopes I shall make my exit from civil life; and I have taken the same
                                liberty of expressing them which I formerly used in offering the sentiments which were suggested by my exit from
                                military life. If in either instance, I have presumed more than I ought on the indulgence of my fellow citizens, they
                                will be too generous to ascribe it to any other cause, than the extreme solicitude which I am bound to feel, and which I
                                can never cease to feel, for their liberty their prosperity and their happiness."